Back to Form 8-K [form8-k.htm]
Exhibit 10.4
 
Medicare Advantage Attestation of Benefit Plan
 
WELLCARE OF CONNECTICUT, INC.
 
H0712

 
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2011. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.
 
I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2010
and 2011, including but not limited to, the 2011 Call Letter, the 2011
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).
 
Plan
ID
 
Segment
ID
Version
 
Plan Name
 
Plan
Type
 
Transaction
Type
 
MA
Premium
 
Part D
Premium
 
CMS Approval
Date
 
Effective Date
 
 001 0  5  WellCare Choice (HMO-POS)  HMOPOS
Renewal
22.40
9.10
09/03/2010
01/01/2011
005
0
5
WellCare Access (HMO SNP)
HMO
Renewal
0.00
33.70
09/03/2010
01/01/2011
018
0
8
WellCare Premium (HMO-POS)
HMOPOS
Renewal
69.40
32.60
09/03/2010
01/01/2011

 
H0712


 
 

--------------------------------------------------------------------------------

 


Thomas Tran
 
9/2/2010 7:54:07AM
             
Contracting Official Name
Date
                 
WELLCARE OF CONNECTICUT INC.
116 WASHINGTON AVENUE
   
NORTH HAVEN, CT 06437
               
Organization
Address
     


H0712